 

REAL ESTATE PURCHASE

CONTRACT

 

This REAL ESTATE PURCHASE CONTRACT (the “Contract”), is dated December , 2014
(the “Effective Date”), by and between Q LOTUS, INC., a Nevada corporation (the
“Purchaser”) and LAKE ZURICH CENTER, LLC, an Illinois limited liability company
(the “Seller”). The “Effective Date” shall be the date upon which this Contract
is accepted by Seller.

 

R E C I T A L S

 

A. Seller is the owner of a certain parcel of land commonly known as 35 West
Main Street, Lake Zurich, Lake County, Illinois and legally described in Exhibit
A, (the “Property”).

 

B. Seller desires to sell the Property to Purchaser, and Purchaser desires to
purchase the Property subject to the terms and conditions of this Contract. This
Contract is the entire agreement between the Seller and Purchaser, and there are
no prior, or contemporaneous, oral or written agreements existing between the
parties.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual
representations, agreements and undertakings contained hereinafter, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller and Purchaser agree as follows.

 

1. Purchase and Sale. The sale of the Property shall include the following:

 

A.   Easements. All easements, if any, benefiting the Property;

 

B.   Rights and Appurtenances. All rights and appurtenances pertaining to the
Property, if any, including any right, title and interest of Seller, if any, in
and to adjacent streets, alleys or rights of way;

 

C.   Improvements. All improvements (the “Improvements”) in and on the Property;

 

D.   Tangible Personal Property. All of Seller’s rights, title and interest in
all appliances, fixtures, equipment, machinery, furniture, carpeting, drapes and
other personal property, if any, located on or about the Property and any
Improvements; and,

 

E.   Intangible Personal Property. All of Seller’s rights, title and interest in
and to any development right, governmental approvals and permits of any kind and
any intellectual property related to the Property.

 

1

 

 

2. Purchase Price. Purchaser shall pay ONE MILLION FIVE HUNDRED THOUSAND AND
N0/100 DOLLARS ($1,500,000.00) (“Purchase Price”) for the Property, as follows:

 

A.   FORTY THOUSAND AND N0/100 DOLLARS ($40,000.00) (the “Earnest Money”) to be
deposited upon execution of this Contract by Purchaser with a title insurance
company to be selected by the Seller (the “Escrowce” and the “Title Insurer”).
Said Earnest Money shall be held by the Escrowee pursuant to the terms of its
standard strict joint order escrow instructions. The cost of the escrow shall be
paid by the Purchaser. If Purchaser elects the Earnest Money to be deposited
into an interest bearing account for the mutual benefit of the parties, with
interest payable to the Purchaser at Closing, then Purchaser shall bear the cost
charged by Escrowee for investing the funds;

 

B.   ONE MILLION FOUR HUNDRED SIXTY THOUSAND AND 00/100 DOLLARS ($1,460,000.00),
shall be paid by Purchaser following closing and evidenced by a Note dated
December 1,2014 and Mortgage (the form of which shall be agreed upon within
fourteen (14) days following the date hereof) that shall be issued to Seller at
Closing.

 

3. Title Insurance and Survey.

 

A.         Purchaser shall, at Purchaser’s expense, secure a commitment for an
ALTA owners form of title insurance policy (the “Title Commitment”) issued by
the Title Insurer in the amount of the Purchase Price with extended coverage
showing Purchaser as the proposed insured subject only to Permitted Exceptions
(hereinafter defined), and acts done or suffered by or judgments against
Purchaser, but with extended coverage as to the general exceptions otherwise
contained in said form of title insurance policy.

 

B.          Within five (5) days following the date on which Purchaser receives
the Commitment, Purchaser shall deliver to Seller written notice of any
objection to those exceptions, other than Permitted Exceptions, to which
Purchaser objects (collectively, the "Unpermitted Exceptions"). If Purchaser
fails to deliver that notice of objection to Seller within said five (5) day
period, Purchaser shall be deemed to have waived its right to object to any
exceptions not included in the Permitted Exceptions, and any exceptions not so
objected to by Purchaser shall hereafter be deemed a Permitted Exception. In the
event the Purchaser sends notice of Unpermitted Exceptions, Seller shall notify
Purchaser within five (5) days following the date of Purchaser's notice of the
objection that the Unpermitted Exceptions will be removed from the Commitment or
insured over by the title company pursuant to an                to the
                    or (ii) that has                not to, or has failed to,
have the Unpermitted Exceptions removed or insured over by the title company. If
Seller notifies Purchaser that Seller has chosen not to, or has failed to, have
the Unpermitted Exceptions removed or insured over within the five (5) day
period, Purchaser may elect either to terminate this Contract, in which event
the Earnest Money shall be retained by Seller, and neither party will have any
further obligations under this Contract, or to take title as it then is, which
election must be made within five (5) days following the expiration of the five
(5) day period. If Purchaser makes no election or firmly elects to take the
title as is, then (i) the Purchaser shall be deemed to have agreed to accept the
title as disclosed in the Commitment without any reduction of Purchase Price;
(ii) all Unpermitted Exceptions not removed from the Commitment will thenceforth
be deemed Permitted Title Exceptions, and (iii) this Contract shall remain in
full force and effect. Anything to the contrary in this Contract
notwithstanding, Seller shall have no affirmative obligations hereunder to
expend any funds or incur any liabilities in order to cause any title exceptions
to be removed from the Commitment or insured over.



 

2

 

 

4. Seller’s Representations and Warranties. Seller represents and warrants to
Purchaser as follows:

 

A.    Organization. Seller is a limited liability company, organized, validly
existing and in good standing under the laws of the State of Illinois, and is
qualified to transact business in the State of Illinois. Seller has the full
power to enter into and execute this Contract and to own and operate its
respective property and to carry on its business in the place where such
property is now owned and operated and where such business is now conducted.

 

B.    Authorization; Enforceability. The execution, delivery and performance of
this Contract and all of the documents and instruments required hereby to be
executed and delivered by Seller is within the partnership power of the Seller
and has been duly authorized by Seller. All persons executing this Contract and
all corresponding closing documentation are incumbent in the offices which such
officers purport to hold. This Contract is and the other documents and
instruments required will be, when executed and delivered by Seller, the valid
and binding obligations of Seller, enforceable against Seller in accordance with
its respective terms subject only to bankruptcy, insolvency, reorganization,
moratoriums or similar laws in effect affecting the enforceability or rights of
creditors generally and to general equitable principles which may limit the
right to obtain equitable relief.

 

C.    Contracts. There are no contracts for services at the Property that will
survive Closing, and Seller has received no written notice that any event of
default exists under any contracts or that any event has occurred under any
contracts;

 

D.    Real Property.

 

(i)            Seller has not received any written notice of any default or
breach by such Seller under any covenants, conditions, restrictions,
rights-of-way or easements affecting the Property or any portion thereof;

 

(ii)           Seller has not received written notice that either the whole or
any portion of the Property, including access thereto or any easement benefiting
the Property, is subject to temporary requisition of use governmental authority
or has been condemned, or taken in any proceeding similar to a condemnation
proceeding, nor is there now pending any condemnation, expropriation,
requisition or similar proceeding against the Property or any portion thereof.
Seller has not received any notice nor has any knowledge that any such
proceeding is contemplated;

 

3

 

  

(iii)          Seller has received no written notice of any violation of rules,
laws or regulations relating to zoning, building code, fire code, or air; and

 

(iv)          Seller has received no written notice that the Seller or the
Property is in violation of any federal, state or local law, ordinance or
regulation relating to the environmental conditions on, under or about the
Property. To Seller’s knowledge, the Property is not now used for the
generation, storage or disposal of, on, under or about the Property of any
Hazardous Materials (hereinafter defined), except as may be allowed by
applicable governmental laws, rules and regulations governing the use of
Hazardous Materials at the Property. For purposes hereof, “Hazardous Materials”
shall include those materials regulated by the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, U.S.C. Sec. 9016
et seq., Superfund Amendment and Re-Authorization Act of 1986 (SARA), 42 U.S.C.
Sec. 9601 et seq., the Resource Conservation and Recovery Act, U.S.C. Sec. 6901
et seq; Occupational Safety and Health Act of 1970; the Toxic Substance Control
Act; the Solid Waste Disposal Act; the Clean Air Act; the Clean Water Act; and
the regulations adopted in publications promulgated pursuant to the above laws
and in any applicable state, county and city laws or ordinances and regulations.

 

5. Purchaser’s Representations and Warranties. Purchaser represents and warrants
to Seller as follows:

 

A. Authorization. Purchaser has full power and authority to enter into this
Agreement and perform his obligations hereunder and carry out the transactions
contemplated hereby. This Agreement, when executed, will constitute a legal,
valid and binding obligation of Purchaser enforceable against Purchaser in
accordance with its terms.

 

B. No Violation. The execution and delivery of this Agreement by Purchaser does
not, and the consummation of the transactions contemplated hereby will not, (a)
violate any provision of, or result in the creation of any lien or security
interest under, any material contract or agreement to which Purchaser is a party
or by which any of Purchaser’s assets or properties are bound; (b) violate any
order, arbitration award, judgment, writ, injunction, decree, statute, rule or
regulation applicable to Purchaser; or (c) violate any other contractual or
legal obligation or restriction to which Purchaser is subject.

 

C. Litigation. There is no litigation pending or, to Purchaser’s knowledge,
threatened against Purchaser at law or in equity or before any court,
legislative or administrative tribunal or governmental agency which questions
the validity of this Agreement or which, if adversely determined or publicly
disclosed, would have a material adverse effect on the business or operations of
Purchaser.

 

D. Reliance on Own Advisors. Purchaser has relied completely on the advice of,
or has consulted with, its own tax, investment, legal or other advisors and has
not relied on the Seller or

 

4

 

 

any of its respective affiliates, officers, directors, attorneys, accountants or
any affiliates of any thereof. Purchaser acknowledges that Seller is represented
by McCormick & Friman, LLC (“M&F”) in this transaction. The Parties acknowledge
and agree that: (1) M&F will act as legal counsel to the Seller with respect to
this transaction and on other matters from time to time and may also represent
Purchaser, Smith or Cory Marie on matters separate and apart from this
transaction from time to time; (2) the undersigned have been advised by M&F that
the interests of the parties may become opposed to each other; and (3)
accordingly, M&F’s representation of the parties may not at all times be in the
best interests of each party. Notwithstanding the foregoing, the undersigned:
(1) desire M&F to represent Seller, Purchaser and the parties from time to time;
(2) acknowledge that the parties herein have been advised to retain separate
counsel; (3) desire to have M&F represent Seller in connection with the Property
and this transaction, as well as the other parties from time to time on other
matters; and (4) jointly and severally, forever waive any claim that M&F’s
representation of any of them in this transaction constitutes a conflict of
interest which has or may result in any of the parties hereto suffering damages,
losses or other injury from the representation described herein. In addition, in
the event of an unanticipated dispute between the parties, M&F will not
represent Seller, Purchaser or any of you regarding the dispute.

 

Agreed:   Agreed:   Agreed:   Agreed:         Cory Marie Leasing, LLC   Lake
Zurich Center, LLC                 /s/ Gary Rosenberg   By:     By:     David
Smith     Gary Rosenberg     Joshua Goldstein, Manager     Joshua Goldstein,
Manager



 

E.   Capability to Evaluate. Purchaser has such knowledge and experience in
financial and business matters so as to enable it to utilize the information
made available to it in connection with this Agreement in order to evaluate the
merits and risks of purchasing the Property, which are substantial.

 

F.   Due Diligence. Purchaser, in making the decision to purchase has received
and had an opportunity to review the Seller’s books and records, including
financial statements and such other information as deemed necessary and has had
full access to all the information they consider necessary or appropriate to
make an informed decision to purchase.

 

G.   Inspection of the Property. Purchaser, in making the decision to purchase
has received and had an opportunity to inspect the Property, conduct such tests
and investigations as Purchaser deems appropriate and review such other
information as deemed necessary and has had full access to all the Property and
information they consider necessary or appropriate to make an informed decision
to purchase.

 



5

 



 

any of its respective affiliates, officers, directors, attorneys, accountants or
any affiliates of any thereof. Purchaser acknowledges that Seller is represented
by McCormick & Friman, LLC (“M&F”) in this transaction. The Parties acknowledge
and agree that: (1) M&F will act as legal counsel to the Seller with respect to
this transaction and on other matters from time to time and may also represent
Purchaser, Smith or Cory Marie on matters separate and apart from this
transaction from time to time; (2) the undersigned have been advised by M&F that
the interests of the parties may become opposed to each other; and (3)
accordingly, M&F’s representation of the parties may not at all times be in the
best interests of each party. Notwithstanding the foregoing, the undersigned:
(1) desire M&F to represent Seller, Purchaser and the parties from time to time;
(2) acknowledge that the parties herein have been advised to retain separate
counsel; (3) desire to have M&F represent Seller in connection with the Property
and this transaction, as well as the other parties from time to time on other
matters; and (4) jointly and severally, forever waive any claim that M&F’s
representation of any of them in this transaction constitutes a conflict of
interest which has or may result in any of the parties hereto suffering damages,
losses or other injury from the representation described herein. In addition, in
the event of an unanticipated dispute between the parties, M&F will not
represent Seller, Purchaser or any of you regarding the dispute.

 

Agreed:   Agreed:   Agreed:   Agreed:         Cory Marie Leasing, LLC   Lake
Zurich Center, LLC                /s/ David Smith     By:  /s/ Joshua Goldstein
  By:  /s/ Joshua Goldstein   David Smith     Gary Rosenberg     Joshua
Goldstein, Manager     Joshua Goldstein, Manager



 

E.   Capability to Evaluate. Purchaser has such knowledge and experience in
financial and business matters so as to enable it to utilize the information
made available to it in connection with this Agreement in order to evaluate the
merits and risks of purchasing the Property, which are substantial.

 

F.   Due Diligence. Purchaser, in making the decision to purchase has received
and had an opportunity to review the Seller’s books and records, including
financial statements and such other information as deemed necessary and has had
full access to all the information they consider necessary or appropriate to
make an informed decision to purchase.

 

G.   Inspection of the Property. Purchaser, in making the decision to purchase
has received and had an opportunity to inspect the Property, conduct such tests
and investigations as Purchaser deems appropriate and review such other
information as deemed necessary and has had full access to all the Property and
information they consider necessary or appropriate to make an informed decision
to purchase.

 



6

 

 

EXCEPT AS SET FORTH HEREIN, PURCHASER ACKNOWLEDGES AND AGREES THAT SELLER HAS
NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN,
PAST, PRESENT OR FUTURE, OF, As To, CONCERNING OR WITH RESPECT To (A) THE VALUE,
NATURE, QUALITY OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
WATER, SOIL AND GEOLOGY, (B) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS
OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE
GOVERNMENTAL AUTHORITY OR BODY, (C) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTY, (F) THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY,
INCORPORATED INTO THE PROPERTY, (D) THE MANNER, QUALITY, STATE OF REPAIR OR LACK
OF REPAIR OF THE PROPERTY, (E) COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION,
POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS,
INCLUDING THE EXISTENCE IN OR ON THE PROPERTY OF HAZARDOUS MATERIALS OR (F) ANY
OTHER MATTER WITH RESPECT To THE PROPERTY.

 

EXCEPT AS SET FORTH HEREIN, THE SALE OF THE PROPERTY As PROVIDED FOR HEREIN Is
MADE ON AN “As Is” “WHERE Is” CONDITION AND BASIS WITH ALL FAULTS.

 

6. Closing   The closing of the Contract (“Closing Date”) shall occur on or
about December 16, 2014. The Purchaser and Seller shall pay the customary
closing costs of the Title Company, which are customarily attributable to
Purchasers and Sellers. Seller shall also provide the necessary State and County
real estate transfer tax declarations required to close the transaction, and
Seller shall pay the State and County Transfer taxes due and payable on the
closing of the transaction. The party required by local ordinances shall pay the
transfer taxes, if any. The Closing shall take place at the Title Company in
accordance with the general provisions of the usual form of “New York Style”
Deed and Money Escrow Agreement then in use by the Title Company, with such
special provisions inserted in the escrow agreement as may be required to
conform with this Agreement (“Escrow”). Upon the creation of the Escrow,
anything herein to the contrary notwithstanding, payment of the Purchase Price
and delivery of the Deed (as hereinafter defined) and other documents to be
delivered pursuant to below, shall be made through the Escrow. Seller and
Purchaser (if required) shall execute gap undertakings in the form required by
the Title Company in order to close by a “New York Style” closing. The cost of
any such Escrow shall be borne by Purchaser. Possession of the Property shall be
delivered to Purchaser on the Closing Date

 

Closing Date Deliveries. At the Closing on the Closing Date

 

Seller, at its expense, shall deliver to Escrowee, or otherwise make available
to Purchaser, the following:

 

7

 

 

(a) a Bill of Sale, conveying any personal property found on the Property to
Purchaser;

 

(b) a Special Warranty Deed to Purchaser conveying fee simple title to the
Property to the Purchaser, subject only to building lines and building and use
restrictions of record; zoning and building ordinances; roads and highways, if
any; covenants, conditions and restrictions of record, none of which provide for
reverter, nor restrict the present use of the Property as a medical office
building; and acts of Purchaser (“Permitted Exceptions”);

 

(c) keys to all entrance doors to, and equipment and utilities rooms located in
the Property;

 

(d) an Assignment of Rights from Seller transferring all rights, title and
interest in and to any development rights, governmental approvals and permits of
any kind and any intellectual property related to the Property to the Purchaser;
and,

 

(e) all other documents necessary or appropriate to complete the transaction
contemplated by this Contract;

 

(ii) Purchaser shall deliver, or cause to be delivered to Seller, properly
executed and dated as of the Closing Date:

 

(a) a certificate of the vote of the Board of Directors of the Purchaser,
authorizing and approving this Contract and the consummation of the transactions
consummated hereby;

 

(b) a certificate of legal existence and corporate good standing of Purchaser,
issued by the Secretary of State, State of Nevada; and

 

(c) all other documents necessary or appropriate to complete the transaction
contemplated by this Contract.

 

B.    Adjustments and Payments. Seller shall cause any service and management
contracts pertaining to the Property, if any, to be terminated as of Closing and
shall pay all charges for such contracts through the date of Closing. The
general real estate taxes and other similar items for 2014 (payable in 2015)
shall be paid by Purchaser. Seller shall provide a credit to Purchaser for the
2014 real estate                  
prorated                                              at
1                   most recently ascertainable tax bill.

  

8

 

  

Purchase As-Is. Except for the limited representations and warranties exp stated
this Contract, Purchaser acknowledges and agrees that Seller has not made, and
is not making, any representation, statement, warranty, or promise to Purchaser
about the Property, including, but not limited to, the physical aspects and
condition of any portion of the Property, the condition of the soil on the
Property, the presence or absence of toxic wastes, hazardous materials,
pollutants of any type, oil or petroleum products, asbestos, or PCBs, the
feasibility, the desirability, suitability, fitness, or adaptability of any of
the Property for any particular use, the assessments, fees, or charges that may
be assessed by any district, taxing authority, or governmental or quasi
governmental entities, the value of the Property, or the projected income or
expenses for any of the Property. During the Inspection Period, Purchaser shall
have the opportunity to conduct a physical investigation of the Property and
such other investigation as it deems necessary or appropriate. Except for the
limited representations and warranties expressly stated in this Contract,
Purchaser is purchasing the Property in an “AS IS, WHERE IS, WITH ALL FAULTS”
physical condition and in an “AS IS, WHERE IS, WITH ALL FAULTS” state of repair.
EXCEPT FOR THE LIMITED REPRESENTATIONS AND WARRANTIES EXPRESSLY STATED IN THIS
CONTRACT, PURCHASER HEREBY WAIVES, AND SELLER HEREBY DISCLAIMS, ALL WARRANTIES
OF ANY TYPE OR KIND WHATSOEVER AS TO THE SUBJECT PROPERTY, EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, THOSE OF FITNESS FOR A PARTICULAR PURPOSE,
TENANTABILITY, HABITABILITY, AND USE. Except as set forth herein, Purchaser
expressly waives, and releases Seller from, any claim it may now or hereafter
have against Seller arising from the physical condition of the Property,
including, without limitation, any encroachments onto the Property or from the
Property onto other real estate.

 

8. Destruction or Damage Prior to Closing.

 



If, prior to Closing, the Property is destroyed or damaged, and the cost to
repair, restore or replace such destruction, damage or taking is in excess of
10% of the Purchase Price to repair (as determined by an insurance adjuster
selected by the Seller's insurance carrier), the Purchaser shall have the
option, which must be exercised within ten (10) days after its receipt of
written notice from Seller advising of such destruction or damage (which Seller
hereby agrees to give), to terminate this Contract or to proceed with the
Closing in the amount of the Purchase Price, or such other price as; adjusted
for the damage or loss, as agreed upon the Purchaser and Seller. Based on the
Purchaser’s option to terminate or proceed as set forth above, if Purchaser
elects to terminate this Contract, the Earnest Money shall be returned to
Purchaser and neither party shall have any further rights, duties, or
obligations hereunder, except as otherwise provided herein. However, if
Purchaser elects to proceed with Closing, Purchaser and Seller shall be
obligated to proceed with Closing, and Purchaser shall be entitled to any and
all insurance proceeds payable as a result of such damage or destruction and, to
the extent the same may be necessary or appropriate, Seller shall assign to
Purchaser at Closing Seller’s rights to such proceeds. If the damage is less
than 10% of the Purchase Price, Seller shall
                                                                 damage or
taking which is up to 10% of the property’s purchase price; and if the repair(s)
for such damage or loss exceed 45 days, Purchaser shall have the option to
terminate the Contract in accordance with the terms of this paragraph.

 

9. Default, Remedies and Termination. The failure of either party to deliver any
document or information or to perform any duty, obligation, covenant or
agreement required hereunder on or before the time specified herein shall be a
default by such party. The finding that any statement, representation or
warranty stated herein is untrue in any material respect shall be a default by
the party making such representation or warranty.

 

9

 

  

A.     In the event of any material default in the performance by Purchaser of
its obligations hereunder at the time required herein, which, if curable by the
payment of money, remains uncured for three (3) business days after notice
thereof is given to Purchaser, or, if curable by other performance, remains
uncured for 7 days after notice thereof is given to Purchaser, Seller may elect,
upon notice to Purchaser, to terminate this Contract. In the event of such
termination, and provided Seller has not defaulted hereunder, Seller shall
retain any Earnest Money or other funds deposited by Purchaser hereunder, and
Purchasers shall be reimbursed for all reasonable out-of-pocket expenses and
attorneys’ fees incurred by Purchaser in connection with its proposed
acquisition of the Property. Said retained funds and reimbursement shall
constitute liquidated damages (and not as a penalty) as to Purchaser’s failure
to complete the purchase of the Property as provided in this Contract.

 

B.      In the event of any material default in the performance by Seller of its
obligations hereunder at the time required herein, which, if curable by the
payment of money, remains uncured for three (3) business days after notice
thereof is given to Seller, or, if curable by other performance, remains uncured
for 14 days after notice thereof is given to Seller, Purchaser may elect to
terminate this Contract and receive a refund of all Earnest Money or other funds
deposited or paid by Purchaser hereunder as its sole and exclusive remedy.

 

C.     Tender of deed, Purchase Price or possession or other performance by the
appropriate party shall not be necessary after a notice of termination has been
given by one party hereto to the other party.

 

D.     If any action is brought by one party to this Contract against the other
party to enforce the provisions hereof the party prevailing in such cause of
action shall be entitled to receive its court costs and reasonable attorneys’
fees incurred by reason of such litigation from the non prevailing party.

 

E.     In the event this Contract is terminated other than by reason of a
default by Purchaser, all Earnest Money shall be returned to Purchaser.

 

10. Brokers. Each party represents and warrants to the other that it has had no
dealings with any real estate broker or agent connection with Contract, and that
it no real estate broker or agent who is or might be entitled to a commission in
connection with this Contract. Each party agrees to protect, defend, indemnify
and hold the other and its officers, directors, partners, members, managers,
agents and employees and their respective successors and assigns harmless from,
and against any and all claims inconsistent with the foregoing representations
and warranties for any brokerage, finders or similar fee or commission in
connection with this Contract, if such claims are based on or relate to any act
of the indemnifying party which is contrary to the foregoing representations and
warranties.

 

10

 

  

11. Survival. Except for Purchaser’s indemnification of Seller pursuant to the
Inspection provisions, the agreements, representations and covenants contained
in this Contract, or any amendment or supplement thereto, shall not survive the
termination of this Contract and shall merge with the deed upon the Closing.

 

12. Notices. All notices and demands required to be given hereunder, except any
notices required to exercise the right of access to and inspection of the
Property, shall be in writing. The delivery of a notice to the party or their
respective attorneys, on behalf of that party, shall be effective at the time of
delivery. The mailing of notice by first class mail; confirmed by facsimile
transmission (“fax”); or Federal Express (or similar overnight carrier) to the
party to whom it is directed, shall also be deemed to be sufficient notice.
Notice shall be deemed given: (a) if mailed, two business days after the date of
deposit in the U.S. Mail in the form and manner herein required; (b) if by fax,
then upon such date the notice is transmitted by telephone and confirmed by
sender’s fax machine; and (c) if by overnight carrier, or by other means, upon
the date of actual receipt, shall be addressed as follows:

 

  If to Purchaser: and to: Q Lotus, Inc.     20 North Wacker Drive, Suite 4120  
  Chicago, Illinois 60606 Attention: Gary A. Rosenberg         If to Seller:
Lake Zurich Center, LLC     c/o Cory Marie Leasing, LLC     4 Executive
Boulevard, Suite 200 Suffern, New York 10901 Attention: Joshua Goldstein

 

14. Miscellaneous.

 

A. This Contract shall be governed by and Construed according to the laws of the
State of Illinois.

 

B. Any Exhibits or Riders attached to this Contract are made a part of and
incorporated into this Contract by reference,

 

C. Time is of the essence of this Contract.

 

11

 

 



D.   The Uniform Vendor and Purchaser Risk Act shall apply to this Contract only
to the extent consistent with the terms hereof.

 

E.    The terms “Purchaser” and “Seller” are used in this Contract as if neuter
in gender and singular in number, but shall be deemed to be feminine, masculine
and/or plural if such be the case.

 

F.    The rights of Purchaser under this Contract cannot be assigned in whole or
in part without the prior written consent of Seller. This Contract shall be
binding upon and shall inure to the benefit of the parties hereto, their
respective heirs, devisees, personal representatives, successors and permitted
assigns.

 

G.    This Contract and the matters expressly referred to herein constitute the
entire agreement between the parties. All amendments and supplements hereto, if
any, shall be in writing and executed by both parties. For the purposes of
amending this Contract, however, any document executed after the effective date
hereof by a party hereto and transmitted to the other party hereto by fax as
provided hereinabove in Paragraph 13, may be relied upon by the receiving party,
shall for the purposes of this Contract be considered, and shall have the same
binding legal effect, as an original document executed by the transmitting
party.

 

H.   The captions and headings stated herein are for convenience only and shall
not be used to limit or construe the provisions of this Contract.

 

I.   OFAC Certification. Seller and Purchaser each represent to the other that
it is, and will be throughout the term of this Contract, in compliance with all
applicable anti-money laundering laws, including, without limitation, the USA
Patriot Act, and the laws administered by the United States Treasury
Department’s Office of Foreign Assets Control, including, without limitation,
Executive Order 13224 (“Executive Order”). Seller and Purchaser each further
represent to the other (i) that it is not, and it is not owned or controlled
directly or indirectly by any person or entity, on the SDN List published by the
United States Treasury Department’s Office of Foreign Assets Control and (ii)
that it is not a person otherwise identified by government or legal authority as
a person with whom a U.S. Person is prohibited from transacting business.

 

J.   Any reference in this Contract to “business day” or “business days” shall
be defined as Monday through Friday, excluding Legal holidays, 8:00 am to 5:00
pm central standard time. Whenever under the terms of this Contract the time for
performance falls on a Saturday, Sunday or legal holiday (as defined in 205 ILCS
630/17) such time for performance will be on the next day that is not a
Saturday, Sunday or legal holiday. In counting any period of time pursuant to
this Contact, the day of the act or event from which the designated period of
time begins to run will not be included.

 

12

 



 

K.   This Contract may be executed in multiple counterparts, which counterparts
when considered together shall constitute a single, binding, valid and
enforceable agreement. For purposes hereof, electronically or facsimile
transmitted signatures shall be deemed original signatures.

 

IN WITNESS WHEREOF, the parties hereto have executed this Contract as of the
date set forth below their respective signatures.

 



PURCHASER:   SELLER:           Q LOTUS, INC., a Nevada corporation   LAKE ZURICH
CENTER, LLC, an       Illinois limited liability company           By:    By: 
/s/ Joshua Goldstein           Name:    Name: Joshua Goldstein           Its:   
Its: Manager           Dated:    Dated: 12/8/14

 



13

 

 

K.   This Contract may be executed in multiple counterparts, which counterparts
when considered together shall constitute a single, binding, valid and
enforceable agreement. For purposes hereof, electronically or facsimile
transmitted signatures shall be deemed original signatures.

 

IN WITNESS WHEREOF, the parties hereto have executed this Contract as of the
date set forth below their respective signatures.

 



PURCHASER:   SELLER:           Q LOTUS, INC., a Nevada corporation   LAKE ZURICH
CENTER, LLC, an       Illinois limited liability company           By:  /s/ Gary
Rosenberg   By:            Name:  Gary Rosenberg   Name:           Its: 
Chairman & CEO   Its:           Dated:  12/08/14   Dated:

 



14

 

 



EXHIBIT A

 

LEGAL DESCRIPTION

 

Parcel 1:

 

That part of Lots 1 and 2 described as follows, to wit: Commencing at a point on
the Northwesterly line of said Lot 1, which is 38 feet Northeasterly of the most
Westerly corner of said Lot 1, thence South Westerly parallel with the
Southwesterly line of said Lot 1, 110.5 feet; thence North Easterly to a point
on the Northeasterly line of said Lot 2, which is 133.85 feet Northwesterly of
the most Easterly corner of Lot 3; thence Northwesterly along the Northeasterly
line of said Lot 2 to the most Northerly corner thereof; and thence
Southwesterly along the Northwesterly line of said Lots 1 and 2 to the place of
beginning, in F.H. KUEBKER’S FIRST ADDITION TO PROSPECT PARK, being a
subdivision of part of the Northwest quarter of the Northeast quarter and the
Northeast quarter of the Northwest quarter of Section 20, Township 43 North,
Range 10 East of the 3rd P.M., according to the plat thereof, recorded October
19, 1907, as Document 114276, in Book “G” of Plats, page 89, in Lake County.
Illinois.

 

Parcel 2:

 

A part of Lot 1 in F.H. KUEBKER’S FIRST ADDITION TO PROSPECT PART, being a
subdivision of part of the Northwest quarter of the Northeast quarter and
Northeast quarter of the Northwest quarter of Section 20, Township 43 North
Range 10, East of the 3rd P.M., according to the plat thereof, recorded October
19, 1907, as Document 114276 in Book “G” of Plats, page 89 described as follows,
to wit;

 

Beginning at a point on the Northwesterly line of said Lot 1, 35 feet
Northeasterly of the Most Westerly corner of said Lot 1; thence Southeasterly
parallel to the Southwesterly line of said Lot 1, 115 feet; thence
Northeasterly, parallel to the Northwesterly line of said Lot 1, 3 feet; thence
Northwesterly parallel to the Southwesterly line of said Lot 1, 115 feet to the
Northwesterly line of said Lot 1; thence Southwesterly along the Northwesterly
line of said Lot 1, 3 feet to the point of beginning.

 

Parcel 3:

 

That part of Park Avenue in F.H. KUEBKER’S FIRST ADDITION TO PROSPECT PARK,
according to the Plat thereof recorded October 19, 1907 as document 114276 in
Book “G” of Plats, page 89, described as follows:

 

Beginning at a point on the Southeasterly line of Main Street (formerly
Robertson Avenue) extended straight Southwesterly 0.28 feet from the point of
intersection of said Southeasterly line of Main Street and the Northeasterly
line of said Park Avenue (said point of intersection being the most Westerly
corner of Lot 1 in aforementioned F.H. KUEBKER’S FIRST ADDITION TO PROSPECT
PARK); thence Northeasterly along the aforesaid extended Southeasterly line of
Main Street 0.28 feet to said point of intersection; thence Southeasterly along
said Northeasterly line of Park Avenue (being also the Southwesterly line of
said Lot 1 in F.H. KUEBKER’S FIRST ADDITION TO PROSPECT PARK) 117.00 feet;
thence Southwesterly along a line perpendicular to said Northeasterly line of
Park Avenue 0.28 feet; thence Northwesterly along a straight line 117.00 feet,
more or less, to the point of beginning, in Lake County, Illinois.

 

15

 



 

Parcel 4:

 

Lot 16 except the part thereof described as follows: Commencing at the most
Easterly corner of said Lot; thence North Westerly along the North Easterly line
of said Lot, 66 feet; thence South Westerly to the most Westerly corner of said
Lot; thence South Easterly along the South Westerly line of said Lot to the most
Southerly corner thereof; thence North Easterly along the South Easterly line of
said Lot to the point of beginning and all of Lots 17, 18 and 19 in F.H.
KUEBKER’S FIRST ADDITION TO PROSPECT PARK, being a subdivision of part of the
North half of Section 20, Township 43 North, Range 10 East of the 3rd P.M.,
according to the plat thereof, recorded October 19, 1907 in Book “G” of Plats,
page 89, as Document 114276, in Lake County Illinois.

 

Parcel 5:

 

That part of Lot One (1) in F.H. KUEBKER’S FIRST ADDITION TO PROSPECT PARK,
being a subdivision of part of the North Half of Section Twenty (20) Township
Forty-three (43) North, Range Ten (10) East of the Third Principal Meridian,
according to the Plat thereof recorded October 19, 1907 as document #114276 in
Book G of Plats, page 89, beginning at a point where the South line of said Lot
intersects with Robertson Avenue running thence Southeasterly along said South
line 125 feet, thence Northeasterly on a line parallel with Robertson Avenue 35
feet, thence Northwesterly on a line parallel with the South line of said Park
Avenue to the East line of Robertson Avenue, thence South upon the West line of
said Lot One (1) to the place of beginning, being a part of said Lot One,
measuring 35 feet on Robertson Avenue and 125 feet on Park Avenue, in Lake
County, Illinois;

 

Excepting therefrom the following: Beginning at a point on the Southwesterly
line of said Lot 1, 117 feet from the most Westerly corner of said Lot 1; thence
8 feet along the Southwesterly line of said Lot 1 to a point 125 feet from the
most Westerly corner of said Lot 1; thence along a line parallel with the
Northwesterly line of said Lot 1, 35 feet; thence Northwesterly along a line
parallel with the Southwesterly line of said Lot 10, 10 feet; thence in a
straight line to the point of beginning.

 

Permanent Real Estate Index Numbers: 14-20-103-010   14-20-103-011  
14-20-104-008   14-20-104-007   14-20-104-004   14-20-104-003     Address of
Property: 35 West Main Street, Lake Zurich, Lake County, Illinois

 

16

 



 



 [logo3.jpg]  [logo4.jpg]

 

LAKE ZURICH CENTER, LLC, an Illinois limited liability company, 35 West Main
Street, Lake Zurich, Lake County, Illinois (“Grantor”) for and in consideration
of TEN & 00/100 DOLLARS, and other good and valuable consideration, in hand
paid, and pursuant to authority given by the Members and Manager of said
company, REMISES, RELEASES, ALIENS AND CONVEYS unto Q LOTUS INC., a Nevada
corporation (“Grantee”), all the following described real estate situated in the
County of Lake in the State of Illinois, to wit:

 

See legal description attached hereto as Exhibit A

 

together with all and singular the hereditaments and appurtenances thereunto
belonging, or in anywise appertaining, and the reversion and reversions,
remainder and remainders, rents, issues and profits thereof, and all the estate,
right, title, interest, claim or demand whatsoever, of the Grantor, either in
law or equity, of, in and to the above described premises, with the
hereditaments and appurtenances;

 

TO HAVE AND TO HOLD the said premises as above described, with the
appurtenances, unto the Grantee, its successors and assigns forever, and for the
proper use and benefit forever of the Grantee.

 

And the Grantor, for itself, and its successors, does covenant, promise and
agree, to and with Grantee, its successors and assigns, that it has not done or
suffered to be done, anything whereby the said premises hereby granted are, or
may be, in any manner encumbered or charged, except as herein recited; and that
it WILL DEFEND the said premises, against all persons by or claiming through
Grantor, but not otherwise.

 

SUBJECT TO: those items and restrictions set forth on Exhibit B attached hereto
and made a part hereof.

 

Permanent Real Estate Index Numbers: 14-20-103-010-0000   14-20-103-011-0000  
14-20-104-007-0000   14-20-104-004-0000   14-20-104-003-0000     Address of Real
Estate: 35 W. Main Street, Lake Zurich, Illinois 60047

 

17

 

 